Appellant was convicted in the County Court at law Tarrant County of keeping a bawdy house, and her punishment fixed at a fine of $200 and twenty days in the county jail.
There is complaint in appellant's brief of the manner of substitution of the information and complaint herein. There is no bill of exceptions relating to or presenting this matter, and we find nothing in the transcript from which we derive any information of the fact that there has been such substitution. In this condition of the record *Page 643 
it is manifest we can not consider this complaint presented in the brief.
It appears that upon information the officers went to a rooming house in Fort Worth which was occupied by appellant. They asked her in regard to the people in the house and she told them that the only occupants of her rooms at that time were two men. They proceeded to search the house and found in a number of the rooms men in bed and in the rooms with women in various stages of undress. It was shown by sufficient testimony that a number of said women were prostitutes and that they had been charged with vagrancy, to-wit: being common prostitutes and had paid fines therefor. Testimony of the fact that such women had the general reputation of being common prostitutes, and that they had been charged in court with vagrancy based upon their character as prostitutes, and that they had been fined therefor, would seem to be admissible.
The evidence seems to us to amply support the conclusion of guilt, and finding no error in the record, an affirmance is ordered.
Affirmed.
                          ON REHEARING.                         March 21, 1923.